             Case 1:90-cv-05722-VM Document 1850 Filed 11/23/20 Page 1 of 3




SPIVAK LIPTONLLP
ATTORNEYS AT LAW

                                                                               1700 Broadway
                                                                               New York, NY 10019
                                                                               T 212.765.2100
                                                                               F 212.765.8954
                                                                               spivaklipton.com
                                            November 23, 2020

  BY ECF & EMAIL ChambersNYSDMarrero@nysd.uscourts.gov.

  Hon. Victor Marrero
  United States District Judge
  Suite 1610
  United States Courthouse
  500 Pearl Street
  New York, New York 10007

  Re:    United States v. District Council, et al., 90-Civ-5722 (VM)

  Dear Judge Marrero:

        The undersigned represent the District Council of New York City & Vicinity of the
  United Brotherhood of Carpenters and Joiners of America (the “District Council” or the
  “Union”). We write on behalf of the District Council and the Government. The parties are
  requesting that Your Honor So Order the enclosed Supplemental Stipulation and Order
  between the District Council and the Government.

         The Supplemental Stipulation and Order is intended to supplement the current
  Stipulation and Order Regarding Extension of the Independent Monitor’s Term filed Oct. 17,
  2019 (Docket No. 1842). The Supplemental Stipulation and Order does so in the following
  ways.

         First, it provides a mechanism that materially tracks the procedures originally provided
  under the March 4, 1994 Consent Decree (Docket No. 410) by which Union members who
  are allegedly members of an organized criminal group or who associate with members of an
  organized criminal group (“barred persons” in the language of the Consent Decree) may be
  charged by the Court-appointed Independent Monitor, Glen McGorty, or the District Council’s
  Inspector General with violating the Consent Decree. Such charges would now be heard
  before an independent Hearing Officer, with any appeals from the Hearing Officer’s decisions
  being subject to appeal to the Court. The parties have agreed to have Sharon L. McCarty,
  Esq. of the firm of Kostelanetz & Fink serve as the Hearing Officer.

         Second, the Supplemental Stipulation and Order provides for enhanced oversight of
  the admission of new members to the District Council, the transfer of members into or
  between Local Unions affiliated with the District Council, and the screening of members
  seeking to be candidates for Local Union elected offices. The oversight would be exercised
  by the District Council’s Executive Secretary-Treasurer in conjunction with the District
  Council’s Chief Compliance Officer.
              Case 1:90-cv-05722-VM Document 1850 Filed 11/23/20 Page 2 of 3


SPIVAK LIPTONLLP
ATTORNEYS AT LAW                                                               Hon. Victor Marrero
                                                                               November 23, 2020
                                                                                           Page 2

         The District Council and Independent Monitor McGorty have concluded that the
  Supplemental Stipulation and Order would enhance the District Council’s compliance efforts,
  especially in light of the indictments in United States v. Salvatore Tagliaferro a/k/a/ “Sal,” and
  John DeFalco a/k/a “Cigars”, 19-CRIM-472 (PAC), S.D.N.Y., filed June 25, 2019, that were
  quickly followed by the imposition of a trusteeship of Local Union 926 by the District Council’s
  parent international union, the United Brotherhood of Carpenters. The Government agrees.

         As Your Honor will note, the term of the Supplemental Stipulation and Order runs
  through the end of the year. The term of the current Stipulation and Order also expires
  December 31, 2020. The District Council and the Government agree to the extension of the
  terms of both the Supplemental Stipulation and Order and the current Stipulation and Order,
  along with Independent Monitor McGorty’s service, for another year through December 31,
  2021. The Employer Trustees of the Benefit Funds have also agreed to the extension of the
  term of the current Stipulation and Order and Mr. McGorty’s service through the end of next
  year. The parties will soon forward to the Court those two documents after they are
  executed.


                                            Respectfully submitted,


                                                /s/ James M. Murphy
                                                    James M. Murphy


                                                /s/ Barbara S. Jones
                                                    Barbara S. Jones
                                                    Bracewell LLP
                                                    1251 Avenue of the Americas
                                                    New York, NY 10020
                                                    212-508-6105
                                                    Barbara.jones@bracewell.com



  Enclosure
             Case 1:90-cv-05722-VM Document 1850 Filed 11/23/20 Page 3 of 3


SPIVAK LIPTONLLP
ATTORNEYS AT LAW                                                  Hon. Victor Marrero
                                                                  November 23, 2020
                                                                              Page 3

  cc:    BY ECF & EMAIL

         Benjamin H. Torrance, Esq.
         Assistant United States Attorney
         Civil Division
         Office of the United States Attorney
         Southern District of New York
         86 Chambers Street
         New York, NY 10007
         212-637-2703
         benjamin.torrance@usdoj.gov

         Glen G. McGorty, Esq.
         Independent Monitor
         Crowell & Moring LLP
         590 Madison Avenue, 20th Floor
         New York, NY 10022
         212-223-4000
         gmcgorty@crowell.com
